UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 1, 2011 Date of Report (Date of earliest event reported) TITAN IRON ORE CORP (Exact name of registrant as specified in its charter) Nevada 000-52917 98-0546715 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3040 North Campbell Ave. #110, Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 898-0020 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 – REGISTRANT'S BUSINESS AND OPERATIONS Item 1.01 Entry into a Material Definitive Agreement. Effective November 1, 2011, we engaged Wolfe Axelrod Weinberger Associates LLC. as our company’s investor relations agency. The Agreement calls for us to pay $8,000 per month as a fee and grants to Wolfe options to purchase 500,000 shares at various exercise prices. Wolfe’s duties include investor relations and analysis for our company. Item 3.02 Unregistered Sales of Equity Securities. Effective November 1, 2011, but subject to our adoption of a stock option plan, we granted 500,000 options to Wolfe Axelrod Weinberger Associates LLC in connection with their appointment as our investor relations agency. The options are exercisable into common stock of our company, will expire in 3 years and have an exercise price per share of $0.40 for 125,000 option, $0.50 for 125,000 options, $0.60 for 125,000 options and $0.70 for the final 125,000 options. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. Exhibit
